              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

CHRISTOPHER SHORTER,

              Plaintiff,
v.                                          Case No. 4:19cv143-MW/HTC

UNITED STATES OF AMERICA,
LT. BITTNER, Special Investigative
Supervisor, MD/CCHP CARL SCEUSA,
and PREA Compliance Manager/UNKNOWN,

           Defendants.
_________________________/

           ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 26, and has also reviewed de novo Plaintiff’s objections to

the report and recommendation, ECF No. 27. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “Defendants’

Motion to Transfer Case to the District of New Jersey, ECF No. 24, is GRANTED. The

Clerk shall effectuate the transfer of this case to the U. S. District Court for the District of

New Jersey.” The Clerk shall close the file.

      SO ORDERED on August 12, 2019.


                                            s/ MARK E. WALKER
                                            Chief United States District Judge
